Case 1:19-cv-00439-RGA Document 179 Filed 08/24/20 Page 1 of 6 PageID #: 10591




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 SHOPIFY INC. AND SHOPIFY (USA), INC.              )
                                                   )
             Plaintiffs/Counterclaim Defendants,   )   Civil Action No. 19-cv-00439-RGA
                                                   )
               v.                                  )
                                                   )   Honorable Richard G. Andrews
 EXPRESS MOBILE, INC.                              )
                                                   )
             Defendant/Counterclaim Plaintiff.     )
                                                   )   PUBLIC VERSION


   EXPRESS MOBILE, INC.’S OPPOSITION DISCOVERY LETTER FROM
    TIMOTHY DEVLIN TO THE HONORABLE RICHARD G. ANDREWS
                     DATED AUGUST 17, 2020



                                              Timothy Devlin (#4241)
                                              tdevlin@devlinlawfirm.com
 OF COUNSEL:                                  Robert Kiddie (admitted pro hac vice)
 James R. Nuttall (admitted pro hac vice)     Texas Bar No. 24060092
 Michael Dockterman (admitted pro hac vice) rkiddie@devlinlawfirm.com
 Robert F. Kappers admitted (pro hac vice)    DEVLIN LAW FIRM LLC
 Tron Fu (admitted pro hac vice)              1526 Gilpin Avenue
 Katherine H. Johnson (admitted pro hac vice) Wilmington, Delaware 19806
 jnuttall@steptoe.com                         Telephone: (302) 449-9010
 mdocketerman@steptoe.com                     Facsimile: (302) 353-4251
 rkappers@steptoe.com
 tfu@steptoe.com                              Attorneys for Defendant and Counterclaim
 kjohnson@steptoe.com                         Plaintiff Express Mobile, Inc.
 STEPTOE & JOHNSON LLP
 227 West Monroe, Suite 4700
 Chicago, IL 60606
 (312) 577-1300

 Christopher A. Suarez (admitted pro hac vice)
 csuarez@steptoe.com
 STEPTOE & JOHNSON LLP
 1330 Connecticut Avenue, NW
 Washington, DC 20036
 (202) 429-8131
Case 1:19-cv-00439-RGA Document 179 Filed 08/24/20 Page 2 of 6 PageID #: 10592




Dear Judge Andrews:

         Shopify’s motion to compel should be denied. First, Shopify filed its motion after fact
discovery closed on July 24, 2020, and its motion for additional discovery is untimely. Second,
Shopify has not made the “particularized showing” of relevance required to obtain discovery of
settlement negotiations and Express Mobile is not withholding any settlement communications.
Third, Express Mobile has accrued thousands of privileged and immune documents since it began
litigating its patents on April 6, 2015. Logging correspondence after that date is an overwhelming
and onerous task that is disproportionate to the needs of this case.

   I.      Background

        Since April 6, 2015, Express Mobile has successfully filed and litigated over eighty patent
cases involving the patents-in-suit. See Ex. 1. Express Mobile settled most of these cases over the
last five years, and trial counsel was responsible for negotiating each settlement. Shopify
requested in May 2019 that Express Mobile produce documents from its prior litigations, including
settlement agreements. See Ex. 2 at 9–10 (RFP Nos. 23–27). Express Mobile complied with
Shopify’s requests and produced every settlement agreement. See Ex. 1. The parties also agreed
to exchange custodial, ESI document discovery. See Exs. 3–5. Specifically, the parties agreed to
each run a set of ten search terms on the ESI (email and non-email) of ten custodians. Exs. 3–4.
Shopify identified ten Express Mobile custodians and Express Mobile produced all responsive,
non-privileged documents from those ten custodians.

          On July 10, 2020—four months after the parties’ search term procedure started—Shopify
raised Express Mobile’s settlement communications for the first time. Ex. 6 at 2. Express Mobile
responded that Shopify had not made the “‘heightened, more particularized showing of relevance’
for settlement communications” required by courts in the Third Circuit but, nonetheless, Express
Mobile was not withholding any relevant documents identified by the search process. Ex. 7.

        Regarding privilege logging, Express Mobile ultimately logged privileged items from
March 1, 2013 (six years prior to the filing of this lawsuit, see Default Standard ¶ 4(e)) to April 6,
2015, and provided Shopify with a log of nearly 1,500 entries. Express Mobile informed Shopify
that logging privileged items for the much longer April 6, 2015, to March 1, 2019, time period “is
unduly burdensome.” Ex. 8.

   II.     Discovery is closed and Shopify’s motion is untimely.

        Shopify’s motion is untimely. “Motions that relate to fact discovery must be filed during
fact discovery.” Allergan Inc. v. Pharmacia Corp., No. CIV.A.01-141-SLR, 2002 WL 1268047,
at *2 (D. Del. May 17, 2002); see also Hardwick v. Connections Cmty. Support Programs, Inc.,
No. CV 17-668-RGA, 2020 WL 584046, at *3 (D. Del. Feb. 6, 2020) (“Courts have determined
that motions to compel filed after the discovery deadline are untimely and prohibited, absent good
cause.”) (citations and quotations omitted). Shopify filed this case in March 2019 and could have
timely raised these issues, but instead it filed its motion to compel after fact discovery closed on
July 24, 2020. The parties are now in expert discovery and Shopify’s request to re-open discovery
and compel Express Mobile to collect, review, and produce countless documents and log thousands



                                                  1
Case 1:19-cv-00439-RGA Document 179 Filed 08/24/20 Page 3 of 6 PageID #: 10593




of additional documents should be denied.

    III.   Express Mobile’s settlement communications are not relevant and Shopify is not
           entitled to a re-do of custodial ESI discovery of Express Mobile’s trial counsel.

        Contrary to Shopify’s assertion, there is a heightened standard of relevance for settlement
communications, which Shopify has not met. Shopify incorrectly asserts that “Federal Circuit law
governs and no heightened relevance standard applies,” citing In re MSTG, Inc., 675 F.3d 1337
(Fed. Cir. 2012). Dkt. 170 at 2. MSTG concerned only whether the Federal Circuit would adopt
a “settlement privilege” under FED. R. EVID. 501, not whether a heightened relevance standard
applies to discovery of settlement communications. MSTG, 675 F.3d at 1347 (declining to address
limits on “discovery of settlement negotiations”). The Federal Circuit acknowledged that “other
courts have imposed heightened standards for discovery” of settlement negotiations and relied on
“the existence of such authority” to form its conclusion that the Federal Circuit would not
recognize such a privilege. Id.

        District courts within the Third Circuit “require heightened showings for discovery of
settlement negotiations.”1 MSTG, 675 F.3d at 1347 (citing Eisai Inc. v. Sanofi–Aventis U.S., LLC,
No. 08–4168, 2011 WL 5416334, at *8 (D.N.J. Nov. 7, 2011)). Specifically, district courts within
the Third Circuit “require the moving party to make a ‘particularized showing’ that the [settlement
communication] sought is relevant and reasonably calculated to lead to the discovery of admissible
evidence.” AgroFresh Inc. v. Essentiv LLC, No. CV 16-662-MN-SRF, 2018 WL 9578196, at *2
(D. Del. Dec. 11, 2018) (patent case, denying motion to compel settlement communications);
Block Drug Co. v. Sedona Labs., Inc., No. CIV A 06-350, 2007 WL 1183828, at *1 (D. Del. Apr.
19, 2007) (same, movant had made “a more ‘particularized showing’”); Pfizer v. Mylan, No.
CV082137DMCJAD, 2012 WL 13034382, at *1 (D.N.J. Jan. 4, 2012) (same); Eisai, 2011 WL
5416334, at *8 (same); c.f. Key Pharm., Inc. v. ESI-Lederle, Inc., No. CIV. A. 96-1219, 1997 WL
560131, at *2 (E.D. Pa. Aug. 29, 1997). “[A] majority of cases within the Third Circuit addressing
the issue find no particularized showing, highlighting the stringent nature of the inquiry.”
AgroFresh, 2018 WL 9578196, at *4.

        Shopify cannot make a “particularized showing” of relevance here. Rule 408 states that
settlement evidence offered “either to prove or disprove the validity or amount of a disputed claim”
is not admissible. FED. R. EVID. 408. Shopify speculates that Express Mobile’s negotiations may
yield some evidence relevant to the hypothetical negotiation between Express Mobile and Shopify.
Dkt. 170 at 1. Shopify’s speculation does not amount to a “particularized showing.”2 See Pfizer,
2012 WL 13034382, at *2 (rejecting “tenuous” showing of likelihood of admissibility as
outweighed by chilling effect of compelling production of settlement communications); Deluxe
Bldg. Sys., Inc. v. Constructamax, Inc., No. CV 06-2996 (MCA), 2016 WL 10572481, at *2 (D.N.J.

1
 Shopify misleadingly asserts that “district courts have declined to require a ‘heightened showing’
of relevance,” but fails to cite any district court case from within the Third Circuit. Dkt. 170 at 2.
2
  Express Mobile’s limited agreement to produce some settlement negotiations in Express Mobile
v. Svanaco does not establish relevance. Dkt. 170 at 2–3; Ex. 1. Svanaco was one of the earliest
cases and Express Mobile filed another 46 cases since the Svanaco case. Ex. 1. Express Mobile
produced those materials in August 2019 (located within XMO_SHOP00034924–53425).


                                                  2
Case 1:19-cv-00439-RGA Document 179 Filed 08/24/20 Page 4 of 6 PageID #: 10594




May 16, 2016) (rejecting mere speculation as to settlement communications where agreement itself
was available).

         Moreover, under the parties’ agreement regarding procedures for custodial document
production, there is no more “additional discovery” to provide. Dkt. 170 at 2. What Shopify really
wants is a re-do of custodial discovery, and it to have additional custodians beyond those agreed
by the parties and already utilized by Shopify. Not only does this run counter to the parties’
agreement, it would be far too burdensome and disproportionate to the needs of this case. Express
Mobile’s outside counsel has over 50,000 emails relating to more than five years of Express Mobile
litigation. Any “settlement communication” emails are not segregated, and it would require a
Herculean effort to capture and review the tens of thousands of attorney emails, the majority of
which are likely privileged.

         The Court should deny Shopify’s motion.

   IV.      Logging thousands of privileged communications after Express Mobile started
            litigating the patents-in-suit is unduly burdensome and disproportionate.

         Paragraph 1(d)(ii) Delaware Default Standard for Discovery places a temporal limit on
what information must be included in a privilege log: “With respect to information generated after
the filing of the complaint, parties are not required to include any such information in privilege
logs.” This reflects the District’s appreciation that privileged or immune correspondence
multiplies during the pendency of litigation, and forcing parties to log such correspondence is too
onerous and disproportionate to the needs of any case. The Default Standard does not anticipate
or account for the extensive prior litigation history of this case, but its logic applies equally to a
series of related litigations and calls to date-limit the logging of privileged correspondence to
before the filing of the first Complaint.

       Express Mobile logged 1,500 privileged and immune correspondence for an approximately
two-year period before April 6, 2015, the date of Express Mobile’s first Complaint. Shopify now
requests that Express Mobile log items for the approximately four-year period after that date when
the number of privileged or immune items only multiplies and results in a vastly larger log.
Shopify’s demand is contrary to the spirit of the Default Standard, unduly burdensome, and
disproportionate to the needs of this case. See Default Standard ¶ 1(d)(ii); FED. R. CIV. P. 26(b)(1).
Shopify’s select quoting Judge Corley regarding third-party motion practice about potential
investors of Express Mobile does not change this result. Dkt. 170 at 3. After Shopify filed its
discovery letter, Judge Corley issued her final ruling and rejected nearly all of Shopify’s
arguments. Dkt. 172-1. Moreover, excluding, as Shopify proposes, “communications involving
only Express Mobile’s outside litigation counsel or only outside litigation counsel and Stephen
Rempell” does little to mitigate the burden. Express Mobile’s outside litigation counsel are not
document custodians, and Shopify fails to account for several other individuals (e.g., the other
Express Mobile custodians) routinely included on these thousands of privileged correspondence.

         The Court should deny Shopify’s motion.




                                                  3
Case 1:19-cv-00439-RGA Document 179 Filed 08/24/20 Page 5 of 6 PageID #: 10595




                                          Respectfully,

                                          /s/ Timothy Devlin

                                          Timothy Devlin (No. 4241)

TD/dla
Enclosures
cc:    Clerk of the Court (via CM/ECF, w/encls.)
       Counsel of Record (via email, w/encls.)




                                             4
Case 1:19-cv-00439-RGA Document 179 Filed 08/24/20 Page 6 of 6 PageID #: 10596




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 SHOPIFY INC. AND SHOPIFY (USA), INC.                )
                                                     )
                              Plaintiffs,            )
                                                     )
                v.                                   )
                                                     )   Civil Action No.1:19-cv-00439-RGA
 EXPRESS MOBILE, INC.,                               )
                                                     )   JURY TRIAL DEMANDED
                              Defendant.             )
                                                     )
                                                     )
                                                     )
                                                     )


                                   [PROPOSED] ORDER

        WHEREAS, the Court having reviewed the parties’ letters regarding the currently

pending discovery disputes;

        IT IS HEREBY ORDERED this           day of                       , 2020, that Shopify

Inc. and Shopify (USA), Inc.’s motion to compel is DENIED.



Date:

                                            UNITED STATES DISTRICT JUDGE
                                            THE HONORABLE RICHARD G. ANDREWS
